PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/499,082
Filing Date: 27 Apr 2017
Appellant(s): GHOSH, Tirthankar



__________________
Eric E. Williams
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed December 23 2020.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated July 27 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1-5, 7,12-13 and 25-29 are rejected under 35 U.S.C. 103 as being unpatentable over Bardella et al. (USPGPUB No. 20070265166, cited in the Office action mailed on 5/4/18) in view of Edens et al. (US Patent No. 6013255, cited in the Office action mailed on 5/4/18), Kostansek et al. (US Patent No. 8691728, cited in the Office action mailed on 5/4/18) and Lin (US Patent No. 7674848, cited in the Office action mailed on 5/4/18).

(2) Response to Argument
	Appellant argues that (1) the Final rejection fails to properly analyze the claims under 103.  It is argued that the Final rejection merely independently identified the claimed elements in disparate references and attempts to combine the teachings with improper reasoning.  It is argued that the Final rejection concedes Bardella has three admitted deficiencies which are allegedly cured by three different references.  
	Regarding Appellant’s first argument, Bardella teaches a molecular encapsulation agent which when the cyclopropene is 1-methylcyclopropene is alpha-cyclodextrin (paragraph 0051 of Bardella). This is the same cyclopropene molecular 
	Appellant argues that (2) the Final rejection improperly relies on non-analogous art in the combination of prior art references.  It is argued that 1-MCP is difficult to formulate without releasing the gas.  It is argued that Appellants found that a water in oil emulsion forms compositions which cyclopropene complexes are stable.  It is argued that Edens fails to satisfy the initial field of endeavor test.  It is argued that the instant application and Edens are not in the same field of endeavor.  It is argued that labile and volatile are not the same thing.  It is argued that Kostansek demonstrates that the lability and volatility are separate issues.  Edens does not teach cyclopropene is a labile compound.  It is argued that Edens teaches the labile compound of interest is dissolved in the water phase. The compounds of Edens are not water-sensitive complexes.  Since the compounds of Edens are not water sensitive complexes this reference is in an 
	Regarding Appellant’s second argument, firstly, Kostansek also recognizes the instability of cyclopropene.  Kostansek recognizes that as a way of storing cyclopropenes or of delivering them, complexes of cyclopropene molecules with molecular complexing agents are used.  In the past, it has been considered that contact between such complexes and water will quickly release cyclopropene molecules.  Kostansek teaches is desirable to provide compositions that contain cyclopropene and water.  However, retardation or prevention of the degradation of cyclopropene during storage and/or during processing or retardation or prevention of the release of cyclopropene to the atmosphere is desired (column 1, lines 10-20 and 31-40 of Kostansek).  Kostansek et al. teaches using at least one cyclopropene molecular encapsulating complex and at least one salt (column 1, lines 44-60).  The examples show that slurries made with the molecular encapsulating complex and the salt showed much lower release of the cyclopropene than those with just water and the molecular encapsulating complex (example 1).  Looking to the instant specification, table 2 shows the % 1-MCP retained after 2 weeks.  However, all of these examples have an oil phase and a water phase, albeit different concentrations of oil and water.  Thus all the examples are emulsions.  All of these examples also contain the cyclopropene molecular encapsulating agent complex and salt.  Thus, the instant specification does show the criticality of an aqueous in oil emulsion.  Based on the teachings of both Bardella et al. and Kostansek et al., it is not surprising that stable in water compositions were formed.  Both Bardella et al. and Kostansek et al. recognize that the inclusion of a 
	With regards to the arguments regarding Edens et al., Appellants are correct in that the determination of whether a reference is analogous is determine by two separate tests: "(1) whether the art is from the same field of endeavor, regardless of the problem addressed and, (2) if the reference is not within the field of the inventor's endeavor, whether the reference still is reasonably pertinent to the particular problem with which the inventor is involved." In re Bigio, 381 F.3d 1320, 1325 (Fed. Cir. 2004).  However, with regards to the arguments with respect that the art is from the same field of endeavor, Appellants attribute an overly narrow range of interest and creativity to the person of ordinary skill in the art. Cf KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 420-21 (2007) (explaining that a person with ordinary skill in the art is "a person of ordinary creativity, not an automaton," and "in many cases ... will be able to fit the teachings of multiple patents together like pieces of a puzzle").  While Edens et al. does not teach cyclopropene or expressly teach the labile compound is one which forms a gas when exposed to water, Edens et al. generally teaches that the labile compound can be any compound which is chemically or enzymatically incompatible with other compounds (column 3, lines 4-6).  The instant specification and Kostansek et al. both expressly recognize that cyclopropenes are incompatible with water.  Kostansek et al. specifically teaches that water can cause degradation of the cyclopropene.  This is chemical instability.  Additionally, while not expressly stating it, Bardella also recognizes this chemical instability by teaching that the addition of an ionic salt will allow for the 
	Appellant argues that (3) even if the references are analogous, the Final rejection fails to articulate sufficient motivation to combine the teachings.  It is argued that even if 
prima facie case of obviousness exists when there are overlapping ranges.  The MPEP does not state that such a range must be of similar scope as the instant range.  MPEP 2144.05. However, this section of the MPEP does indicate that Appellants can rebut a prima facie case of obviousness by showing the criticality of the range. In such a situation, the appellant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range." In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  While Appellants did submit a declaration attempting to establish the criticality of the upper limit, the examiner cannot agree that the declaration was persuasive.  The declaration does not actually make any comparisons.  Additionally, there is no comparison to the closest art.  The declaration makes several 
	Appellant argues that (4) substituting Bardella’s emulsion with Edens emulsion would render Bardella unsatisfactory for its intended purpose.  It is argued that Edens 
Regarding Appellants fourth argument, firstly, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  Therefore, while Edens et al. teaches the labile compound is dissolved in water, nowhere in Edens does it specify that this dissolution is critical to the invention.  The instant claims, Bardella and Kostansek all teach the cyclopropene is in the aqueous phase.  Thus the examiner cannot agree that the teachings of Edens would are directed to a water in oil emulsion would render the formation of such an emulsion based on the teachings of Bardella unsatisfactory.  

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/ABIGAIL VANHORN/Primary Examiner, Art Unit 1616                                                                                                                                                                                                        1/26/21

Conferees:

/DAVID J BLANCHARD/Supervisory Patent Examiner, Art Unit 1619                                                                                                                                                                                                        

Barnes & Thornburg LLP (IN)
11 S. Meridian Street
Indianapolis IN 46204

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.